 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-00655~JLR Document 33 Filed 12/13/18 Page 1 of 4

The Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

l\/laria Mora-Villalpando,
No. C18-655-J'LR
Plaintiff,
Stipulation and P~Mqat-)sed Order
v. for a One Week EXtension

U.S. Immigration and Customs Enforcement,
U.S. Customs and Border Protection, and U.S. N'ote on l\/lotion Calendar: December 13, 2018
Citizenship and lmmigration Services,

 

Defendants.

 

 

The parties hereby request a one~Weel< extension of the deadlines for filing motions for

summary judgment and responses in the Court’s Stipulation and Order for Deadlines (Dkt.
#31).

Good cause is shown for the extension Defendant ICE has been Working diligently to
draft a declaration in support of defendants’ motion for summary judgment, but because of the
extensive nature of the search for documents conducted, it needs a few more days to complete

that declaration The additional time Wi1l ensure that the declaration is thorough and

comprehensive
Stipulation and,Bmpe&ed Grder for a One Week Extension~ l NO§H£Y\§M§TEK;§SO§§%
No. C18~65 5-JLR 14 Beaccm Street, Snite 602

Boston, MA 02108

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18~cv~00655-JLR Document 33 Filed 12/13/18 Page 2 of 4

Therefore, the parties agree that Defendants Will tile their motion for summary judgment
by December 24, 2018. Plaintiff shall file its response to Defendants’ motion for Summary
judgment and any cross motion for summary judgment Within 30 days thereafter Defendants
shall serve a reply to Plaintiff’ s response and cross motion 30 days thereafter

Dated this 13th day of December, 2018

/s/ Khaled Alrabe

Elizabeth G. Simpson, NC #41596 (admittedpro
hace vice)
Khaled Alrabe, NY Bar Reg. 5542311 (admitted
pro hace vice)
NATIONAL IMl\/HGRATION PROIECT
oF THE NATIONAL LAWYERS GUILD
89 South St. Suite 603
Boston, MA 02111
Ph. (617) 412-6794
Ph. (703) 587-8563

Em. Lizabeth@nipnlg.org
Em. khaled@nipnlg.org

/S/ Devin T. Therz'ot-Orr .
Devin T. Theriot-Orr, WSBA #33995
SUNBIRD LAW, PLLC
f f f ii f ~ ii ¢1¢001,4@Avenu@,suitezzoo¢ v ~ n f
Seattle, WA 98154
Ph. (206) 962-5052
Fax (206) 681-9663

Em. devin@sunbird.law

ANNETTE L. HAYES
United States Attorney

s/ Brz`cm C. Kipm`s
BRIAN C. KIPNIS

s/ Samh K. Morehead

SARAH K. l\/IOREHEAD, WSBA #29680
Assistant United States Attorneys

Office of the United States Attorney

Suite 5220, United States Courthouse

Stipulation and P;HE;§EBl Order for a One Weel< EXtension~ 2 NO??§§§M§T€§§;;;OY:;M

No. Cl 8~‘65 5 ~JLR ~ 14 Beacon Street, Suite 602
Boston, MA 02108

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cV-00655~JLR Document 33 Filed 12/13/18 Page 3 of 4

 

700 Stewart Street '

Seattle7 Washington 98101~1271
Phone: 206-553-7970

Fax: 206-553-4073

Email: brian.kipnis@usdoj .gov

Email: Sarah.morehead@usdoi .gov

Stipulation and ”‘f='e“'eve»e.-a Order for a One Weel< Extension- 3 NOY§§§M§W`;;;;O§§;N
No. Cl 8~655-JLR 14 Beacon Street, Suite 602

'Boston, MA 02108

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 2:18~cv-OO655-JLR Document 33 Fi|eo| 12/13/18 Page 4 of 4

ORDER

The parties having so stipulated, IT IS ORDERED that the stipulation is granted The

parties Will comply With the deadlines set forth above.

Datedthis lZi/LV dayof E@@€/I/Vbl©€/(` ,2018.

Jan{es L. Robart
United States District Judge

 

 

Stipulation and P#repwsm Order for a One Week Extension- 4 §§Y§§£§m@?§:;ny§©§:§d

No, C 1 8-65 5 -JLR 14 Beacon Strcet, Suite 602
Bostcn, MA 02108

 

 

